Citation Nr: 1526910	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-34 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connect for a respiratory disability claimed as recurring pneumonia.

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to October 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The issues of entitlement to service connection for back and respiratory disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension is unrelated to the Veteran's period of active military service, nor was hypertension manifest to a compensable degree within one year of his discharge from active service.

2.  The Veteran does not have a current heart disability.

3.  The Veteran does not have current right ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a heart disability, including as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

3.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

In a June 2012 letter (regarding the claims for hearing loss and recurring pneumonia), the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  His service treatment and personnel records and VA treatment records have been associated with the claims file, to the extent available.  He has not identified any relevant private medical records.  All reasonably identified and available medical records have been secured. 

In June and July 2013, the Veteran underwent VA examinations regarding his hearing loss and heart disability claims, respectively.  The examination reports are of record.  The June and July 2013 opinions are adequate, because the examiners reviewed the accurate history, provided clinical findings and diagnoses, and offered definitive opinions with rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to the Veteran's service connection claim for benefits for hypertension, there are four factors for consideration. 

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the service treatment records are silent as to hypertension.  Moreover, the first post-service evidence diagnosis of hypertension is in 2014, many years after service discharge.  The record does not discuss, and the Veteran has not provided, even one specific instance of post service medical treatment for hypertension prior to 2014.  For these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds the duties to notify and assist have been met.

II. Factual Background and Legal Analysis

Laws and Regulations

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, including sensorineural hearing loss as a disease of the nervous system, arteriosclerosis, and cardio-vascular renal disease, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).

Service incurrence for certain diseases, including ischemic heart disease, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id. 

Ischemic heart disease includes acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  75 Fed. Reg. 53202, 53216 (August 31, 2010).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  A veteran who served on land in Vietnam is presumed to have had such exposure.  VA has extended this presumption to veterans who served in other areas where Agent Orange is known to have been used.  Id. 

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 . 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 1.

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions such as the origin of cardiovascular and hearing pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

A.  Hypertension

Service treatment records do not discuss complaints of, or treatment for, high blood pressure or hypertension.  A December 1969 flight physical examination report indicates that the Veteran's blood pressure was 110/74.  When examined for separation in October 1970, his cardiovascular system was described as normal.

The post service medical evidence includes a June 27, 2014 VA primary care outpatient record prepared by a nurse practitioner.  It was noted that the Veteran reported having hypertension and self-discontinued medications years ago due to a side effect of fatigue, and sometimes had dizziness.  On examination, his blood pressure was 159/81, and the assessment included hypertension for which medication was prescribed.

The Veteran is competent to describe his observable symptoms, such as an increased pulse rate.  To the extent he is claiming that hypertension problems have persisted since service, this is inconsistent with his reports, and the fact that he did not report hypertension when he sought VA outpatient treatment in November 1970 for a hacking cough.  The Veteran first reported a hypertensive disease in October 2012, when he claimed service connection for back and heart disabilities, hearing loss, tinnitus, and hypertension.  As recently as the June 2014 VA outpatient record, he reported hypertension as a condition for which he self-discontinued medications years ago.  Hence, his reports of symptoms beginning in service and continuing since are not deemed credible. 

Moreover, while hypertension is among the listed chronic diseases, and a continuity of symptomatology could establish a link between that disease and service, the first documented evidence of hypertension is from 2014, more than 44 years after the Veteran's discharge.  Walker.  

Indeed, a lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77. 

In this case, a diagnosis of hypertension is a complex finding that goes beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of a hypertensive disorder is not readily recognizable by a layman, such as varicose veins or acne.  Thus, the lay evidence here does not establish current disability in this case.  Such lay evidence merely establishes a claim of hypertensive disease without any clinical evidence of diagnosis of, or treatment for, hypertension.

In sum, a preponderance of the evidence is against the claim for service connection for a hypertension.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

B.  Heart Disability

The RO reported that the evidence showed that the Veteran served in Vietnam.  See November 2013 statement of the case at page 21.  The Board has no reason to dispute the RO's finding.  Thus, the Veteran is presumed to have been exposed to herbicides while in Vietnam. 

Regardless of whether the Veteran had in-service herbicide exposure, his claim must fail because the weight of the evidence is that he does not have a current heart disease or disability.

Service treatment records do not discuss complaints or diagnosis of, or treatment for, a heart disability.  As noted, when examined for separation in October 1970, the Veteran's cardiovascular system was normal.

The post service evidence includes results of a July 2013 VA examination for ischemic heart disease.  The examiner reported that the Veteran did not have ischemic heart disease or congestive heart failure.  Results of an electrocardiogram performed in July 2013 were normal and an echocardiogram showed a left ventricular ejection fraction of 66 percent.  The examiner commented that records disclosed no evidence of heart disease to date.  The echocardiogram was normal with respect to wall motion, and showed mild aortic regurgitation that was not ischemic heart disease.

Since the VA physician's opinion was based on a review of the pertinent history, and was supported by a detailed rationale, it provides compelling evidence against the Veteran's claim.  The VA physician did not only provide data and conclusions, but also provided a clear and reasoned analysis that the court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295. 

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. at 225. 

Indeed, a lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77. 

In this case, a diagnosis of heart disease is a complex finding that goes beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of heart disorders is not readily recognizable by a layman, such as varicose veins or acne.  Thus, the lay evidence here does not establish current disability in this case.  Such lay evidence merely establishes a claim of heart disease without any clinical evidence of diagnosis of, or treatment for, heart disease.

In sum, a preponderance of the evidence is against the claim for service connection for a heart disorder, including as due to exposure to herbicides. Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d at 1365.

D.  Right Ear Hearing Loss

In the July 2013 rating decision on appeal, the RO conceded the Veteran's exposure to acoustic trauma in service.  The Board has no reason to doubt the RO's conclusion.

Service treatment records do not discuss complaints of, or treatment for, right ear hearing loss.

The post service evidence includes a June 2013 VA examination report.  On audiological evaluation at that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
15
15

The Veteran's speech recognition score on the Maryland CNC Word List was 94 percent in the right ear.  The examiner diagnosed sensorineural hearing loss (in the frequency range of 6000 Hz or higher frequencies).  It was noted that the impaired hearing does not meet the criteria to be considered a disability for VA purposes.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d at 1353; see Degmetich v. Brown, 104 F. 3d 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. at 225. 

Indeed, a lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77. 

In this case, a diagnosis of right ear hearing loss is a complex finding that goes beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of hearing disorders is not readily recognizable by a layman, such as varicose veins or acne.  Thus, the lay evidence here does not establish current disability in this case.  Such lay evidence merely establishes a claim of right ear hearing loss, without any clinical evidence of diagnosis of, or treatment for, right ear hearing loss.

In sum, a preponderance of the evidence is against the claim for service connection for right ear hearing loss.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d at 1365.







ORDER

Service connection for hypertension is denied.

Service connection for a heart disability is denied.

Service connection for right ear hearing loss is denied.


REMAND

Back Disability

In a June 2013 VA examination request, the RO stated that the Veteran had a back disability that clearly and unmistakably existed prior to service and asked for an opinion as to whether the disability was worsened beyond its natural progression in active service.  

A July 2013 VA examiner opined that there was no evidence to support aggravation beyond the natural progression of the back injury.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2014); VAOPGCPREC 3-2003.   

The record includes a December 20, 1968 statement from P.E.G., M.D., an orthopedic surgeon, indicating that the Veteran was initially seen in July 1966 for a back injury incurred in a horse accident.  X-rays showed a slight narrowing of disc space at L-5.  The diagnosis was lumbosacral strain with mild narrowing of the 5th lumbar disc.  The Veteran received traction treatment twice as an outpatient.  When seen two weeks later, after the traction treatment, he had no complaints and was dismissed.

Dr. P.E.G. further reported that the Veteran returned on December 16, 1968 and gave a history of intermittent pain in his low back and right leg.  He had a slight quadriceps weakness and wanted a letter for his draft board.  The physician stated that the Veteran's present status was as described in his last visit; there were no additional findings other than those noted and evidence of minor nerve root irritation on the right.

On a Report of Medical History completed in January 1969, when the Veteran was examined for induction, he reported having a history of back trouble, and noted a back injury in 1966 when a horse accident crushed his disk.  The examiner noted a back injury and that letters noted a narrowing of L-5 with slight weakness of the right quadriceps.  When examined for induction on January 15, 1969, the Veteran's spine was normal.  A January 16, 1969 note on the examination report indicates that an ortho consult yielded no disqualifying findings.  The Veteran was found qualified for induction.

Thus, in this case, the Veteran is entitled to the presumption of soundness at his induction into active service.

Service treatment records include the Veteran's complaints of back pain.  A February 1969 orthopedic consult reflects findings of a normal back exam with psychogenic overlay.  When examined for separation in October 1970, a spine abnormality was not noted.

An addendum opinion is needed to determine the etiology of any back disability found to be present and whether it had its onset during active service.  See McLendon, 20 Vet. App. at 83; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Respiratory Disability

The Veteran seeks service connection for a respiratory disability claimed as recurring pneumonia.  

Service treatment records do not discuss treatment for a respiratory disability, including recurring pneumonia.

Post service, a November 20, 1970 VA outpatient record indicates that the Veteran was discharged the previous month and complained of a hacking cough that he picked up overseas and was unable to shake.  A November 23, 1970 Exchange of Beneficiary Information and Request for Administrative Adjudicative Action (VA Form 10-7131) describes the Veteran's medical care for a hacking cough on prima facie evidence of eligibility.  It was noted that he had no treatment in service, and that his cough started one month prior to discharge,  The Veteran thought it to be a cough of ordinary type.  A March 1971 RO decision for the purpose of hospitalization or treatment found no basis for eligibility.

The June 27, 2014 VA primary care outpatient record includes the Veteran's report of having a cough, shortness of breath, wheezing, pneumonia twice in the past, and frequent colds.  A past medical history of pneumonia twice in Vietnam was noted.  On examination, his lungs revealed no pneumonia, and his coughing for 20 years and wheezing were noted.  The assessment included a cough, shortness of breath, and wheezing, thought to be likely reactive airway disease (RAD), for which a chest-x-ray and pulmonary function tests were ordered. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. at 79.

Here, as the record shows that the Veteran has a reported respiratory disorder and gave a history of recurring pneumonia during military service, the low threshold for obtaining a medical opinion or examination is triggered.  An examination is needed to determine whether the Veteran's current respiratory disability is related to service.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file and a copy of this remand to the physician who performed the Veteran's July 2013 VA Back (Thoracolumbar Spine Conditions) examination (or a another similarly qualified physician-examiner).  The examiner should review this remand, and the record and examination report.  (A clinical examination should be scheduled if deemed necessary by the examiner.)  The physician-examiner is requested to address the following.
   
a. The examiner should determine if the Veteran has a had a lumbar spine disability at any time since 2012.

b. If so, is it as likely as not that the current lumbar spine disability is the result of a disease or injury in active service, or had its onset in such service?

c. The examiner must provide reasons for each opinion with consideration given to all evidence of record, including the Veteran's reports of in-service symptoms. 

d. The examiner is advised that the Veteran is competent to report in-service symptoms and history, and such reports, including those of a continuity of symptomatology, must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

e. The absence of evidence of treatment for a respiratory disability in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

f. If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

2.  Schedule the Veteran for a VA examination performed by a physician to determine the etiology of his claimed respiratory disability.  The examiner should review the Veteran's claims file including electronic medical records.  All indicated tests and studies should be conducted and all clinical findings reported in detail.

The examiner should note that the claims folder, including this remand, was reviewed.

a. Has the Veteran had recurring pneumonia, reactive airway disease, or another respiratory disorder at any time since 2012? 

b. If so, is it as likely as not that the Veteran's recurring pneumonia, reactive airway disease, or other respiratory disorder is the result of a disease or injury in active service, or had its onset in such service.

c. The examiner must provide reasons for each opinion with consideration given to all evidence of record, including the Veteran's reports of in-service symptoms. 

d. The examiner is advised that the Veteran is competent to report in-service symptoms and history, and such reports, including those of a continuity of symptomatology, must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

e. The absence of evidence of treatment for a respiratory disability in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

f. If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

2. If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


